UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/14/2021
 United States of America,

                     -against-
                                                              1:98-cr-00438 (PGG) (SDA)
 Juan Ramirez,
                                                              ORDER
                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         The Court is in receipt of the Government’s letter, dated July 14, 2021. (Gov’t 7/14/21

Ltr., ECF No. 447.) No later than July 19, 2021, the Government shall mail a copy of its 7/14/21

letter, as well as a copy of this Order, to Defendant Juan Ramirez, Reg. #42302-054-A2-227-U,

USP Pollock, P.O. Box 2099, Pollock, LA 71467. No later than August 30, 2021, Defendant may file

a letter in response to the 7/14/21 letter.

         No later than August 4, 2021, the Government shall file a letter addressing the impact of

the decision in Kassir v. United States, No. 19-1477, 2021 WL 2878508, at *1 (2d Cir. July 9, 2021),

on this case, and shall serve a copy of such letter, as well as a copy of the Kassir decision, on

Defendant at the address above. No later than August 30, 2021, Defendant may file a letter in

response to the Government’s second letter as well.

SO ORDERED.

Dated:          New York, New York
                July 14, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
